Citation Nr: 1517292	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective June 1, 2009, was proper.

2.  Entitlement to an increased rating for service-connected residuals of prostate cancer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958 and from June 1959 to June 1977.  Service in the Republic of Vietnam is indicated by the record; the Veteran was the recipient of a Purple Heart Medal.  He died in August 2012 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the appellant presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As noted above, the substituted appellant testified at a personal hearing before the undersigned Veterans Law Judge in August 2014.  For technical reasons, the proceeding was not recorded; thus, no transcript is available.  The appellant was sent a letter, dated in October 2014, advising her of the unavailability of the transcript, and her right to a new hearing.  38 C.F.R. § 20.717 (2014).  In October 2014, the appellant responded that she would like to be afforded a second hearing at the RO before a Veterans Law Judge, which must be scheduled on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a member of the Board sitting at the RO.  The appellant should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

